United States Court of Appeals
      for the Federal Circuit
                ______________________

     SUMECHT NA, INC., DBA SUMEC NORTH
                 AMERICA,
              Plaintiff-Appellant

                           v.

UNITED STATES, SOLARWORLD AMERICAS, INC.,
             Defendants-Appellees
            ______________________

                      2019-1015
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:17-cv-00244-JCG, Judge Jennifer Choe-
Groves.
               ______________________

                 Decided: May 8, 2019
                ______________________

    MARK B. LEHNARDT, Baker & Hostetler LLP, Washing-
ton, DC, argued for plaintiff-appellant.

    JUSTIN REINHART MILLER, International Trade Field
Office, Commercial Litigation Branch, Civil Division,
United States Department of Justice, New York, NY, ar-
gued for defendant-appellee United States. Also repre-
sented by JOSEPH H. HUNT, REGINALD THOMAS BLADES, JR.,
JEANNE DAVIDSON, Washington, DC; DAVID W. CAMPBELL,
Office of Chief Counsel for Trade Enforcement and Compli-
ance, United States Department of Commerce,
2                         SUMECHT NA, INC. v. UNITED STATES




Washington, DC.

    TIMOTHY C. BRIGHTBILL, Wiley Rein, LLP, Washington,
DC, for defendant-appellee SolarWorld Americas, Inc. Also
represented by STEPHANIE MANAKER BELL, TESSA V.
CAPELOTO, LAURA EL-SABAAWI, CYNTHIA CRISTINA GALVEZ,
USHA NEELAKANTAN, ADAM MILAN TESLIK, MAUREEN E.
THORSON.
                ______________________

Before MOORE, CLEVENGER, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
     Appellant Sumecht NA, Inc., dba Sumec North Amer-
ica (“Sumec”), a U.S. importer, sued Appellee the United
States (“Government”) in the U.S. Court of International
Trade (“CIT”), challenging the U.S. Department of Com-
merce’s (“Commerce”) liquidation1 instructions. Sumec
filed a motion for a preliminary injunction to enjoin the
Government from liquidating certain entries, and the CIT
issued an opinion and order denying Sumec’s Motion. Su-
mecht NA, Inc. v. United States, 331 F. Supp. 3d 1408, 1412
(Ct. Int’l Trade 2018); see J.A. 8–10 (denying reconsidera-
tion).
    Sumec appeals. We have jurisdiction over this appeal
of an interlocutory order pursuant to 28 U.S.C. § 1292(c)(1)
(2012). We affirm.
                       BACKGROUND
                    I. Legal Framework
   Antidumping duties may be imposed on foreign mer-
chandise sold, or likely to be sold, “in the United States at


    1   “Liquidation means the final computation or ascer-
tainment of duties on entries for consumption or drawback
entries.” 19 C.F.R. § 159.1 (2019).
SUMECHT NA, INC. v. UNITED STATES                            3



less than its fair value.” 19 U.S.C. § 1673(1) (2012). At the
conclusion of an investigation, if Commerce and the U.S.
International Trade Commission have made the requisite
findings, Commerce “shall publish an antidumping duty
order” directing U.S. Customs and Border Protection
(“Customs”) officers to assess duties on imported goods cov-
ered by the investigation. Id. § 1673e(a). Commerce typi-
cally must “determine the individual weighted average
dumping margin for each known exporter and producer of
the subject merchandise.” Id. § 1677f–1(c)(1). “A dumping
margin reflects the amount by which the normal value (the
price a producer charges in its home market) exceeds the
export price (the price of the product in the United States)
or constructed export price.” SolarWorld Ams., Inc. v.
United States, 910 F.3d 1216, 1220 (Fed. Cir. 2018) (inter-
nal quotation marks and footnote omitted); see 19 U.S.C.
§ 1677(35)(A).
    Relevant here, Commerce considers China to be a non-
market economy country. See SolarWorld, 910 F.3d at
1220 n.3. A “nonmarket economy country” is “any foreign
country that [Commerce] determines does not operate on
market principles of cost or pricing structures, so that sales
of merchandise in such country do not reflect the fair value
of the merchandise.” 19 U.S.C. § 1677(18)(A). “In anti-
dumping duty proceedings involving merchandise from a
non-market economy, . . . Commerce presumes that all re-
spondents are government-controlled and therefore subject
to a single country-wide rate,” unless respondents “rebut
this presumption” to demonstrate eligibility for separate
rates, i.e., “individual dumping margins . . . for each known
exporter or producer.” Dongtai Peak Honey Indus. Co. v.
United States, 777 F.3d 1343, 1349–50 (Fed. Cir. 2015)
(footnote omitted) (citing, inter alia, 19 U.S.C. § 1677f-
1(c)(1)).
4                         SUMECHT NA, INC. v. UNITED STATES




     II. Factual Background and Procedural History
    This appeal relates to Commerce’s antidumping duty
order on crystalline silicon photovoltaic cells, whether or
not assembled into modules (“subject merchandise”), from
the People’s Republic of China (“China”). See Crystalline
Silicon Photovoltaic Cells, Whether or Not Assembled into
Modules, from the People’s Republic of China, 77 Fed. Reg.
73,018, 73,018 (Dep’t of Commerce Dec. 7, 2012) (am. final
determination & antidumping duty order). Based on its
investigation, Commerce published its final determination,
in which it concluded that Sumec’s Chinese exporter of sub-
ject merchandise, Sumec Hardware & Tools Co., Ltd.
(“Hardware”), was separate from the China-wide entity.
See id. at 73,019. Therefore, Commerce assigned Hard-
ware a separate rate, which was an antidumping duty mar-
gin of 24.48%. See id. at 73,021. In contrast, Commerce
assigned the China-wide entity an antidumping duty mar-
gin of 249.96%. See id. In August 2015, the 24.48% margin
assigned to Hardware was amended to 13.18% pursuant to
the U.S. Trade Representative’s decision to implement a
related World Trade Organization determination. See Im-
plementation of Determination Under Section 129 of the
Uruguay Round Agreements Act, 80 Fed. Reg. 48,812,
48,818 (Dep’t Commerce Aug. 14, 2015); see 19 U.S.C.
§ 3538 (Section 129 of the Uruguay Round Agreements
Act).
     After Commerce’s Final Determination was challenged
before the CIT, “Commerce requested and was granted a
voluntary remand to reevaluate evidence and reconsider
the separate rate eligibility of[, inter alia, Hardware]” due
to a “concern for consistency with [Commerce]’s approach
to similar issues.” Jiangsu Jiasheng Photovoltaic Tech. Co.
v. United States, 121 F. Supp. 3d 1263, 1267 (Ct. Int’l Trade
2015). Commerce reconsidered Hardware’s eligibility for a
separate rate and determined that it no longer qualified;
instead, Commerce assigned Hardware the China-wide
rate. See id. The CIT affirmed this determination on
SUMECHT NA, INC. v. UNITED STATES                             5



October 5, 2015. See id. at 1273. As a result, Commerce
published a notice pursuant to Timken Co. v. United States
(“Timken notice”), see 893 F.2d 337 (Fed. Cir. 1990), 2 “noti-
fying the public that the final judgment . . . is not in har-
mony with [Commerce]’s [f]inal [d]etermination . . . in the
antidumping duty investigation,” and Commerce sus-
pended liquidation of entries in accordance with the CIT’s
decision, Crystalline Silicon Photovoltaic Cells, Whether or
Not Assembled into Modules, from the People’s Republic of
China, 80 Fed. Reg. 72,950, 72,950 (Dep’t Commerce Nov.
23, 2015) (notice). Although Commerce published the Tim-
ken notice on November 23, 2015, i.e., forty-nine days after
the CIT issued its opinion in Jiangsu Jiasheng, the Timken
notice listed an effective date of “October 15, 2015,” which
is ten days after the issuance of Jiangsu Jiasheng. Id.
    In December 2015, Commerce issued amended cash de-
posit instructions, instructing Customs to collect cash de-
posits on subject merchandise exported by Hardware at the
China-wide rate of 238.95% 3 for any entries made after



    2   In Timken, we explained that, “[i]f the CIT (or this
court) renders a decision which is not in harmony with
Commerce’s determination, then Commerce must publish
notice of the decision within ten days of issuance (i.e., entry
of judgment), regardless of the time for appeal or of
whether an appeal is taken.” 893 F.2d at 341.
    3   During the first annual administrative review of
the antidumping duty order, Commerce assigned a China-
wide rate of 238.95%, which “equals the [previously as-
signed China]-wide entity rate of 249.96% adjusted for ex-
port subsidies and estimated domestic subsidy pass-
through.” Crystalline Silicon Photovoltaic Cells, Whether
or not Assembled into Modules, from the People’s Republic
of China, 80 Fed. Reg. 40,998, 41,002 n.50 (Dep’t of Com-
merce July 15, 2015) (final admin. review); see id. at
41,002.
6                           SUMECHT NA, INC. v. UNITED STATES




October 15, 2015. J.A. 74–75. In March 2016, Commerce
issued liquidation instructions, ordering Customs to liqui-
date “all entries” for Hardware “at the cash deposit . . . rate
in effect.” J.A. 82.
    Sumec filed a complaint pursuant to 28 U.S.C.
§ 1581(i). See J.A. 52; see also 28 U.S.C. § 1581(i) (setting
forth the CIT’s “exclusive jurisdiction” over actions that
arise out of laws “providing for,” inter alia, “tariffs, duties,
fees, or other taxes on the importation of merchandise for
reasons other than the raising of revenue,” and “admin-
istration and enforcement” of matters related to the CIT’s
other bases for jurisdiction). Sumec challenged Com-
merce’s liquidation instructions and its decision to assess
the China-wide rate on Hardware’s entries of subject mer-
chandise during a thirty-nine-day period covering October
15, 2015, to November 23, 2015. J.A. 58, 60–61. According
to Sumec, Commerce should have set the “date for the
change in liquidation rate as the date of publication of the
Timken [n]otice,” i.e., November 23, 2015, rather than Oc-
tober 15, 2015. J.A. 56. Sumec alleges that Hardware
made entries of subject merchandise during this thirty-
nine-day period, which should have been subject to the sep-
arate rate of 13.18% rather than the China-wide rate of
238.95%. See J.A. 56–57. 4 Sumec filed its Motion, seeking



    4   Separately, Hardware challenged Commerce’s
margin calculation in an administrative review of a coun-
tervailing duty order covering the same type of merchan-
dise. See Compl. ¶¶ 1, 11–24, Sumec Hardware & Tools
Co. v. United States, No. 1:18-cv-00186-JAR (Ct. Int’l Trade
Aug. 31, 2018), ECF No. 6. In that action, the CIT issued
a statutory injunction enjoining the Government “from is-
suing instructions to liquidate” subject merchandise ex-
ported by Hardware “[t]hat were entered . . . on or after
January 1, 2015 up to and including December 31, 2015.”
SUMECHT NA, INC. v. UNITED STATES                            7



to enjoin liquidation of these entries. J.A. 103. The CIT
denied Sumec’s Motion. Sumecht, 331 F. Supp. 3d at 1412.
                        DISCUSSION
        I. Standard of Review and Legal Standard
    We review the CIT’s preliminary injunction determina-
tion for an abuse of discretion. Wind Tower Trade Coal. v.
United States, 741 F.3d 89, 95 (Fed. Cir. 2014). The CIT
abuses its discretion if it “made a clear error of judgment
in weighing the relevant factors or exercised its discretion
based on an error of law or clearly erroneous fact finding.
To the extent [the CIT]’s decision to grant or deny a pre-
liminary injunction hinges on questions of law, [our] review
is de novo.” Id. (internal quotation marks and citations
omitted).
     To receive a preliminary injunction, the movant must
show “(1) likelihood of success on the merits, (2) irrepara-
ble harm absent immediate relief, (3) the balance of inter-
ests weighing in favor of relief, and (4) that the injunction
serves the public interest.” Silfab Solar, Inc. v. United
States, 892 F.3d 1340, 1345 (Fed. Cir. 2018) (citing Winter
v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). Although
“preliminary injunctions against liquidation have become
almost automatic” in antidumping and countervailing duty
cases, they are “an extraordinary remedy never awarded as
of right.” Wind Tower, 741 F.3d at 95 (internal quotation
marks and citation omitted).
   II. The CIT Did Not Abuse Its Discretion in Denying
        Sumec’s Motion for a Preliminary Injunction
    The CIT held that “Sumec has failed to show irrepara-
ble harm.” Sumecht, 331 F. Supp. 3d at 1412. The CIT


Order for Statutory Inj. upon Consent 1–2, Sumec Hard-
ware & Tools Co. v. United States, No. 1:18-cv-00186-JAR
(Ct. Int’l Trade Aug. 31, 2018), ECF No. 8 (“Statutory Inj.”).
8                          SUMECHT NA, INC. v. UNITED STATES




rejected Sumec’s allegations of “financial hardship” due to
the “amount of duties owed” because “Sumec [did] not spec-
ify any concrete, individualized harm” or “proffer further
evidence in support of its allegations.” Id. The CIT also
rejected Sumec’s claim that a preliminary injunction
should issue because the possibility of reliquidation5 was
“unclear.” Id. Based on this finding of no irreparable
harm, the CIT determined it did not need to “address the
remaining three factors” for a preliminary injunction. Id.
Following Sumec’s motion for reconsideration, the CIT de-
nied this request, explaining that a preliminary injunction
in this case involving a challenge to antidumping duties
was not necessary “because Sumec ha[d] already obtained
its desired relief through the grant of [the S]tatutory
[I]njunction in a separate proceeding [challenging counter-
vailing duties],” as both cases covered “the same entries at
issue” and therefore the injunction in the countervailing
duty case prevented liquidation of the entries here. J.A. 9
(citation omitted). 6



    5    Reliquidation “is the re-calculation of the duties or
drawback accruing on an entry” subsequent to liquidation.
Shinyei Corp. of Am. v. United States, 355 F.3d 1297, 1310
n.8 (Fed. Cir. 2004) (internal quotation marks omitted).
    6    The Government contends Sumec’s request for a
preliminary injunction to prevent liquidation of its entries
at the China-wide rate is moot because of the Statutory In-
junction preventing liquidation of the same entries in the
countervailing duty case. See Appellee’s Br. 16–17. We
disagree. The party asserting mootness bears the burden
of demonstrating that (1) “there is no reasonable expecta-
tion that the alleged violation will recur, and (2) interim
relief or events have completely and irrevocably eradicated
the effects of the alleged violation.” County of Los Angeles
v. Davis, 440 U.S. 625, 631 (1979) (internal quotation
SUMECHT NA, INC. v. UNITED STATES                            9



    Sumec contends the CIT abused its discretion by bas-
ing its decision on the Statutory Injunction, which was is-
sued in the separate, countervailing duty case. See
Appellant’s Br. 20. Sumec also argues the CIT’s irrepara-
ble harm determination is “directly contrary to this court’s
holdings in Ugine [& ALZ Belgium v. United States] and
Am[erican] Signature[, Inc. v. United States],” which con-
template the availability of reliquidation. Id. at 15 (capi-
talization modified); see id. at 15–20 (first citing 452 F.3d
1289 (Fed. Cir. 2006); then citing 598 F.3d 816 (Fed. Cir.
2010)). We disagree.
    Sumec has not demonstrated that it will be irreparably
harmed absent immediate relief in the form of a prelimi-
nary injunction. First, Sumec’s subject merchandise is cov-
ered by the Statutory Injunction in the corresponding
countervailing duty case, meaning these same entries can-
not be liquidated at this time. The threat of liquidation is
typically sufficient to demonstrate irreparable harm



marks, ellipsis, and citations omitted); see Friends of the
Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
167, 190 (2000) (discussing the burden of proof). The Gov-
ernment fails to meet this burden because the relief offered
by the Statutory Injunction in the countervailing duty case
is temporary—it is only effective “during the pendency of
[that] litigation, including any appeals.” Statutory Inj. at
1. Such temporary relief does not “completely and irrevo-
cably eradicate[]” the potential for harm in the antidump-
ing duty case. Davis, 440 U.S. at 631; cf. City of Los Angeles
v. Lyons, 461 U.S. 95, 101 (1983) (holding that, where a
plaintiff challenged a certain practice, a city’s voluntarily
imposed moratorium on that practice did not moot the ac-
tion because “the moratorium by its terms is not perma-
nent,” such that “[i]ntervening events have not irrevocably
eradicated the effects of the alleged violation” (emphasis
added) (internal quotation marks and citation omitted)).
10                        SUMECHT NA, INC. v. UNITED STATES




because liquidation may moot further judicial relief in chal-
lenges to administrative proceedings. Zenith Radio Corp.
v. United States, 710 F.2d 806, 810 (Fed. Cir. 1983)
(“[L]iquidation would . . . eliminate the only remedy avail-
able to [the plaintiff] for an incorrect review determination
by depriving the [CIT] of the ability to assess dumping du-
ties . . . . [W]e conclude that the consequences of liquida-
tion do constitute irreparable injury.”). Here, however,
Sumec has obtained the Statutory Injunction in the coun-
tervailing duty case, thereby preventing liquidation of the
same entries in the present antidumping duty case. See
Statutory Inj. at 1–2. The Statutory Injunction enjoins liq-
uidation for entries of subject merchandise made “on or af-
ter January 1, 2015 up to and including December 31,
2015,” id., and this time period completely overlaps with
the thirty-nine-day period at issue in this case, i.e., from
October 15, 2015, to November 23, 2015, see J.A. 56–57.
Sumec’s citation to an example where the CIT, in two sep-
arate cases, issued two injunctions that overlapped by cov-
ering the same entries is unavailing, see Appellant’s
Br. 23–24 (citations omitted), because Sumec fails to cite to
precedent that requires such overlapping injunctions, see
generally id. We will not constrain the CIT’s discretion by
imposing this type of acontextual rule. See Wind Tower,
741 F.3d at 95 (recognizing that the CIT is afforded discre-
tion when deciding requests for preliminary injunctions).
Under these circumstances, Sumec’s entries are currently
protected from liquidation due to the Statutory Injunction.
See Statutory Inj. at 1–2. Even if the Statutory Injunction
is dissolved, nothing would then prevent Sumec from im-
mediately seeking a temporary restraining order (“TRO”)
or preliminary injunction in the underlying antidumping
duty case. See USCIT R. 65(a)–(b) (authorizing the CIT to
issue TROs and preliminary injunctions).
     Second, the CIT did not commit legal error in determin-
ing that the availability of reliquidation means that Sumec
failed to demonstrate irreparable harm. In Shinyei, which
SUMECHT NA, INC. v. UNITED STATES                          11



involved an action contesting Commerce’s liquidation in-
structions pursuant to § 1581(i), we recognized that the
CIT’s equitable powers allowed it to order reliquidation in
a § 1581(i) action (“Shinyei relief”). 355 F.3d at 1305, 1312.
We explained the CIT has “broad remedial powers” under
28 U.S.C. § 2643(c)(1), which “allows the [CIT] to ‘order any
other relief that is appropriate in a civil action,’” meaning
the CIT may order reliquidation even in “[t]he absence of
an express reliquidation provision.” Id. at 1312 (ellipsis
omitted). On the other hand, we have found it unclear
whether Shinyei relief is available in two cases brought un-
der § 1581(i). In Ugine, we reversed the CIT’s denial of a
motion for a preliminary injunction in a case challenging
Commerce’s liquidation instructions as applying an im-
proper “country-of-origin designation[] for entries that
have not [yet] been liquidated” for an earlier administra-
tive review, even though Commerce determined in a later
administrative review to apply the country-of-origin desig-
nation argued for by the challenger. 452 F.3d at 1293; see
id. at 1290. We explained that, although “Shinyei appears
to provide [the challenger] with an avenue for seeking a ju-
dicial remedy . . . because [the challenger], like [the party
in Shinyei], challenges only Commerce’s liquidation in-
structions,” “the possibility that Shinyei will not be inter-
preted to encompass the sort of claim at issue
here . . . raises doubt whether [the challenger] will have
the opportunity to obtain reliquidation once its entries are
liquidated.” Id. at 1296. We distinguished Shinyei, where
the “complaint alleged a violation of 19 U.S.C.
§ 1675(a)(2)(C),” 7 on the basis that the challenger in Ugine
did not rely on § 1675(a)(2)(C) and “instead contended that


    7    Section 1675(a)(2)(C) provides that the determina-
tion in a particular administrative review “shall be the ba-
sis for the assessment of countervailing or antidumping
duties on entries of merchandise covered by the determina-
tion and for deposits of estimated duties.”
12                         SUMECHT NA, INC. v. UNITED STATES




Commerce’s instructions for entries imported prior to the
[later] administrative review are inconsistent with Com-
merce’s determination in th[at later] administrative re-
view.” Id.
     Similarly, in American Signature, we reversed the
CIT’s denial of a motion for a preliminary injunction, in a
case challenging Commerce’s authority to issue certain cor-
rected liquidation instructions that sought to remedy “a
computer programming error in Commerce’s antidumping
margin calculation.” 598 F.3d at 821; see id. at 821–22.
“[W]e conclude[d] that the possibility of Shinyei relief does
not defeat [plaintiff]’s claim of irreparable harm,” without
further explanation for why Shinyei relief may be lacking
in that case. Id. at 829. 8 Ultimately, in both cases, we de-
termined “the availability of Shinyei relief to [the plaintiff]
is uncertain,” and did not defeat the plaintiff’s showing of
irreparable harm. Id.; see Ugine, 452 F.3d at 1297 (explain-
ing that “it is not clear at this juncture” that Shinyei relief
would be available to the challenger). Admittedly, neither
case is a model of clarity for establishing when Shinyei re-
lief may be unavailable in § 1581(i) actions challenging
Commerce’s liquidation instructions or when a sufficient
showing of irreparable harm can be established by the po-
tential of such relief being unavailable. We certainly, how-
ever, do not read Ugine and American Signature as
creating a presumption that, in the preliminary injunction



     8  Although not addressed in our American Signature
decision, the underlying complaint there expressly refer-
enced § 1675(a)(2)(C) to allege that Commerce’s corrected
liquidation instructions were erroneous as a matter of law,
thereby distinguishing that case from Ugine. Compare
Compl. ¶¶ 30–32, Am. Signature, Inc. v. United States, No.
09-00400 (Ct. Int’l Trade Sept. 18, 2009), ECF No. 6, with
Ugine, 452 F.3d at 1296 (stating the challenger did not rely
on § 1675(a)(2)(C)).
SUMECHT NA, INC. v. UNITED STATES                             13



context, Shinyei relief is uncertain for purposes of irrepa-
rable harm in § 1581(i) actions because such a presumption
runs counter to Shinyei’s holding that the CIT has “broad
remedial powers,” including the ability to order reliquida-
tion. 355 F.3d at 1312.
     In any case, Ugine and American Signature are inap-
posite here because the Government in this case has “rep-
resented unequivocally that, should Sumec prevail on the
merits of this case, the [CIT] has the power to grant Sumec
relief, including the authority to order the Government to
reliquidate Sumec’s entries” and that “Sumec would be en-
titled to refunds plus interest on any overpayments.” Ap-
pellee’s Br. 25 (citation omitted); see, e.g., Ugine, 452 F.3d
at 1296 (acknowledging that the Government “was unwill-
ing to take a position” on the availability of Shinyei relief). 9
Based on this representation, the Government would be ju-
dicially estopped from taking a contrary position regarding
the CIT’s authority to order reliquidation in this case. See
Trs. in Bankr. of N. Am. Rubber Thread Co. v. United
States, 593 F.3d 1346, 1353 (Fed. Cir. 2010) (“Where a
party assumes a certain position in a legal proceeding, and
succeeds in maintaining that position, [that party] may not
thereafter, simply because [its] interests have changed, as-
sume a contrary position . . . .” (internal quotation marks
and brackets omitted)). Accordingly, we conclude the CIT
did not abuse its discretion in denying Sumec’s request for



    9      The Government straightforwardly maintained
this position at oral argument. Oral Arg. at 17:39–46,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2019-1015.mp3 (“If Sumec were to prevail on the merits,
the Government would not challenge the [CIT] from order-
ing reliquidation.”), 19:50–57 (“If they win on the mer-
its, . . . we would believe that the rule [of Shinyei] would
apply, which means the [CIT] would have the authority [to
reliquidate].”).
14                         SUMECHT NA, INC. v. UNITED STATES




a preliminary injunction, based on its holding that Sumec
failed to demonstrate irreparable harm. See Chrysler Mo-
tors Corp. v. Auto Body Panels of Ohio, Inc., 908 F.2d 951,
953 (Fed. Cir. 1990) (“If [a preliminary] injunction is de-
nied, the absence of an adequate showing with regard to
any one factor may be sufficient, given the weight or lack
of it assigned the other factors, to justify the denial.”); cf.
Matsushita Elec. Indus. Co. v. United States, 823 F.2d 505,
509 (Fed. Cir. 1987) (reversing a grant of a preliminary in-
junction where the CIT’s “finding of irreparable injury was
clearly erroneous,” without consideration of the other three
factors).
                        CONCLUSION
    We have considered Sumec’s remaining arguments and
find them unpersuasive. Accordingly, the Opinion and Or-
der of the U.S. Court of International Trade is
                        AFFIRMED
                            COSTS
     No costs.